—Order unanimously affirmed without costs. Memorandum: The record supports Family Court’s findings that respondent, natural mother, routinely socialized with her boyfriend during the evening hours, leaving the children unattended in the home until 11:00 p.m. to 12:30 a.m. and on one occasion until 6:00 a.m.; that she routinely failed to provide cooked meals for the children and left little food in the home; that the children went to the nearby home of petitioner, their maternal grandmother, for cooked meals; that respondent failed to protect one of the children from an assault by her boyfriend; that she failed to provide guidance and parental supervision over the children’s schoolwork and behavior; and that she permitted the children to watch pornographic videotapes. Family Court properly concluded that, by reason of that conduct, respondent persistently neglected her two younger children, and that such *1081neglect constituted an extraordinary circumstance sufficient to deprive a natural parent of custody (see, Matter of Bennett v Jeffreys, 40 NY2d 543; People ex rel. Kropp v Shepsky, 305 NY 465, 468). Family Court also properly determined that awarding custody to petitioner would be in the best interests of the children. (Appeal from Order of Queens County Family Court, Clark, J.—Custody.) Present—Denman, P. J., Green, Balio and Fallon, JJ.